FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 1, 2018
                   UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                   TENTH CIRCUIT                     Clerk of Court



RICHARD LESLIE WOOTON, II,

              Petitioner - Appellant,
                                                         No. 18-5023
v.                                          (D.C. No. 4:17-CV-00202-TCK-FHM)
                                                         (N.D. Okla.)
JIMMY MARTIN, Warden,

              Respondent - Appellee.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.




      Petitioner, Richard Leslie Wooton, an Oklahoma state prisoner proceeding

pro se and in forma pauperis, seeks a certificate of appealability (“COA”) so he

can appeal the district court’s dismissal of the habeas corpus petition he filed

pursuant to 28 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (providing no

appeal may be taken from a final order disposing of a § 2254 petition unless the

petitioner first obtains a COA).
      Wooton’s state conviction for possession of child pornography became

final on February 3, 2012. Even with statutory tolling, at the time Wooton filed

his federal habeas petition on December 2, 2016, the one-year limitations period

set out in the Antiterrorism and Effective Death Penalty Act (“AEDPA”) had

expired. See 28 U.S.C. § 2244(d) (setting forth a statute of limitations for § 2254

petitions). Respondent moved to dismiss the petition as time barred.

      The district court concluded that Wooton’s § 2254 petition was filed

outside the one-year limitations period established by the AEDPA. The court also

concluded Wooton was not entitled to a new limitations period under 28 U.S.C.

§ 2244(d)(1)(B) or (d)(1)(D) and that he failed to identify any circumstances that

would support equitable tolling of the limitations period. See Miller v. Marr, 141

F.3d 976, 978 (10th Cir. 1998). Accordingly, the court dismissed the § 2254

petition as untimely.

      To be entitled to a COA, Wooton must show “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (holding that when a district

court dismisses a habeas petition on procedural grounds, a petitioner is entitled to

a COA only if he shows both that reasonable jurists would find it debatable

whether he had stated a valid constitutional claim and debatable whether the

district court’s procedural ruling was correct). This court reviews the district



                                         -2-
court’s decision on equitable tolling of the limitations period for abuse of

discretion. Burger v. Scott, 317 F.3d 1133, 1138 (10th Cir. 2003).

      After reviewing Wooton’s appellate brief and application for COA, the

district court’s order, and the entire record on appeal pursuant to the framework

set out by the Supreme Court, we conclude Wooton is not entitled to a COA. Any

reasonable jurist would regard Wooton’s § 2254 petition as untimely and the

record fully supports the district court’s conclusion that Wooton failed to

demonstrate entitlement to equitable tolling. Because the district court’s

resolution of Wooton’s § 2254 petition as untimely is not deserving of further

proceedings or subject to a different resolution on appeal, Wooton has not “made

a substantial showing of the denial of a constitutional right” and is not entitled to

a COA. 28 U.S.C. § 2253(c)(2).

      This court denies Wooton’s request for a COA and dismisses this appeal.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -3-